Effective as from September 29, 2008 by and between TEMASEK INVESTMENTS INC. as Optionor and CONSTITUTION MINING CORP. as Optionee MINERAL RIGHT OPTION AGREEMENT MINERAL RIGHT OPTION AGREEMENT THIS MINERAL RIGHT OPTION AGREEMENT (hereinafter the “Agreement”) made effective as of the day of September, 2008 (hereinafter the “Effective Date”) is executed by and between: TEMASEK INVESTMENTS INC., a company duly incorporated and organized under the laws of Panama with address for delivery and notice located at Suite 1-A, #5, Calle Eusebio A. Morales, El Cangrejo, Panama City, Panama (hereinafter the "Optionor" or “TEMASEK”) of the first part; and CONSTITUTION MINING CORP., a company organized under the laws of Nevada, United States of America, with address for delivery and notice located at 6139 South Rural Road, Suite 103,
